DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-20 are pending and are currently under examination. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-8, 10 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Foster et al. (WO 95/33865). 
In regard to claims 1 and 7-8, Foster et al. (WO ‘865) discloses a method of forming a nitride capping layer comprising a plasma enhanced chemical vapor deposition of titanium onto a silicon surface to form a titanium silicide layer followed by a plasma enhanced chemical vapor deposition of a titanium nitride layer (page 8). Foster et al. (WO ‘865) further discloses that additional layers can be deposited and ammonia anneal may be conducted when advantageous (page 34). Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the flow rate in order to achieve the desired film thickness/composition. MPEP 2144.05 II. Foster et al. (WO ‘865) further discloses wherein the showerhead would be used in the process (page 12). 
In regard to claim 2, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 
In regard to claim 3, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 
In regard to claim 3, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 
In regard to claim 4, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 

In regard to claim 5, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 
In regard to claims 10 and 16-17, Foster et al. (WO ‘865) discloses a method of forming a nitride capping layer comprising a plasma enhanced chemical vapor deposition of titanium onto a silicon surface to form a titanium silicide layer followed by a plasma enhanced chemical vapor deposition of a titanium nitride layer (page 8). Foster et al. (WO ‘865) discloses wherein  there would be a reaction between the nitrogen, hydrogen and argon (pages 17-18). Foster et al. (WO ‘865) further discloses that additional layers can be deposited and ammonia anneal may be conducted when advantageous (page 34). Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the flow rate and ratio thereof in order to achieve the desired film thickness/composition. MPEP 2144.05 II. Foster et al. (WO ‘865) further discloses wherein the showerhead would be used in the process (page 12). 
In regard to claim 13, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate and the ratio thereof in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 
In regard to claim 14, Foster et al. (WO ‘865) further disclose wherein the layer would be exposed to gases such as titanium halide of from about 0.5 to about 20 sccm; the flow rate of nitrogen source gas would be from 1 to 200 sccm; and 1 to 5000 sccm of hydrogen, argon or helium (page 18). It would have been obvious to one having ordinary skill in the art to modify the flow rate and the ratio thereof in order to achieve the desired thickness/composition of the film layer (pages 16-17). MPEP 2144.05 II. 

Allowable Subject Matter
Claims 6, 9, 11-12 and 15-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claim 6, the prior art fails to disclose or adequately suggest a method of forming a nitride-capping layer, comprising forming a titanium nitride layer upon a titanium material layer formed on a substrate comprising exposing the titanium material layer to a hydrogen-rich nitrogen containing plasma; and exposing the titanium material layer to a nitrogen-rich nitrogen containing plasm; exposing the titanium nitride layer to an argon plasma; and exposing the titanium nitride layer to a halide soak process wherein the substrate comprises a high aspect ratio feature, wherein a silicon surface is disposed at a bottom of the high aspect ratio feature and a dielectric surface is disposed on one or more sidewalls of the high aspect ratio. The closest prior art to Foster et al. (WO ‘865) fails to specify a high aspect ratio feature, wherein a silicon surface is disposed at a bottom of the high aspect ratio feature and a dielectric surface is disposed on one or more sidewalls of the high aspect ratio.
In regard to claim 9, the prior art fails to disclose or adequately suggest a method of forming a nitride-capping layer, comprising forming a titanium nitride layer upon a titanium material layer formed on a substrate comprising exposing the titanium material layer to a hydrogen-rich nitrogen containing plasma; and exposing the titanium material layer to a nitrogen-rich nitrogen containing plasm; exposing the titanium nitride layer to an argon plasma; and exposing the titanium nitride layer to a halide soak process wherein the nitride capping layer comprises TiSiN. 
In regard to claim 11, the prior art fails to disclose or adequately suggest a method of forming a nitride capping layer comprising forming a titanium nitride layer upon a titanium material layer formed on a substrate comprising forming a direct plasma reaction between nitrogen, hydrogen and argon inside a process chamber between a showerhead and the substrate, wherein a first ratio of a volumetric flow rate of hydrogen to a volumetric flow rate of nitrogen is greater than about 1:1; increasing the volumetric flow rate of nitrogen and decreasing the volumetric flow rate of hydrogen, wherein a second ratio of a second volumetric flow rate of hydrogen to a second volumetric flow rate of nitrogen is less than 1:1; exposing the titanium nitride layer to argon plasma; and exposing the titanium nitride layer to a chlorine soak process wherein the exposing the titanium nitride layer to argon plasma comprises stopping the flow of nitrogen and hydrogen. The closest prior art to Foster et al. (WO ‘865) fails to specify wherein the titanium nitride layer would be exposed to argon plasma in isolation. 
In regard to claim 12, the prior art fails to disclose or adequately suggest a method of forming a nitride capping layer comprising forming a titanium nitride layer upon a titanium material layer formed on a substrate comprising forming a direct plasma reaction between nitrogen, hydrogen and argon inside a process chamber between a showerhead and the substrate, wherein a first ratio of a volumetric flow rate of hydrogen to a volumetric flow rate of nitrogen is greater than about 1:1; increasing the volumetric flow rate of nitrogen and decreasing the volumetric flow rate of hydrogen, wherein a second ratio of a second volumetric flow rate of hydrogen to a second volumetric flow rate of nitrogen is less than 1:1; exposing the titanium nitride layer to argon plasma; and exposing the titanium nitride layer to a chlorine soak process wherein the chlorine soak process is a plasma-free process. The closest prior art to Foster et al. (WO ‘865) fails to specify wherein chlorine soak process is a plasma-free process. 
In regard to claim 15, the prior art fails to disclose or adequately suggest a method of forming a nitride capping layer comprising forming a titanium nitride layer upon a titanium material layer formed on a substrate comprising forming a direct plasma reaction between nitrogen, hydrogen and argon inside a process chamber between a showerhead and the substrate, wherein a first ratio of a volumetric flow rate of hydrogen to a volumetric flow rate of nitrogen is greater than about 1:1; increasing the volumetric flow rate of nitrogen and decreasing the volumetric flow rate of hydrogen, wherein a second ratio of a second volumetric flow rate of hydrogen to a second volumetric flow rate of nitrogen is less than 1:1; exposing the titanium nitride layer to argon plasma; and exposing the titanium nitride layer to a chlorine soak process wherein the substrate comprises a high aspect ratio feature, wherein a silicon surface is disposed at a bottom of the high aspect ratio feature and a dielectric surface is disposed on one or more sidewalls of the high aspect ratio. The closest prior art to Foster et al. (WO ‘865) fails to specify a high aspect ratio feature, wherein a silicon surface is disposed at a bottom of the high aspect ratio feature and a dielectric surface is disposed on one or more sidewalls of the high aspect ratio.


Claims 18-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 18, the prior art fails to disclose or adequately suggest a method of forming a nitride capping layer, comprising forming a titanium silicon nitride capping layer upon a titanium silicide layer formed on a substrate comprising: exposing the titanium silicide layer to a hydrogen-rich nitrogen containing plasma to form a first portion of the titanium silicon nitride capping layer; and exposing the first portion of the titanium silicon nitride capping layer to a nitrogen-rich nitrogen-containing plasma to form a second portion of the titanium silicon nitride capping layer; exposing the titanium silicon nitride capping layer to an argon plasma to form a plasma treated titanium silicon nitride capping layer; and exposing the plasma treated titanium silicon nitride capping layer to a chlorine soak process to reduce a thickness of the plasma treated silicon nitride capping layer. Foster et al. (WO ‘865) discloses a plasma enhanced chemical vapor deposition of titanium onto a silicon surface to form a titanium silicide layer followed by a plasma enhanced chemical vapor deposition of a titanium nitride layer (page 8).  However, Foster et al. (WO ‘865) doses not specify exposing the titanium silicon nitride capping layer to an argon plasma to form a plasma treated nitride capping layer and exposing the plasma treated titanium silicon nitride capping layer to a chlorine soak process to reduce a thickness of the plasma treated titanium silicon nitride capping layer. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759